Citation Nr: 1414289	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-28 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to February 1987.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010 rating decision, by the Salt Lake City, Utah, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a knee disorder.  He perfected a timely appeal to that decision.  

On February 7, 2012, the Veteran appeared and testified at a hearing before the undersigned sitting at the RO.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2013).  

In the June 2010 rating decision, the RO also denied service connection for traumatic brain injury with memory loss, loss of focus, memory and aptitude.  A notice of disagreement (NOD) was received in September 2010.  A statement of the case (SOC), addressing that issue was issued in September 2011.  However, on his October 2011 substantive appeal (VA Form 9), the Veteran stated that he was only appealing the issue of service connection for a left knee disorder.  Therefore, the issue of entitlement to service connection for a traumatic brain injury with memory loss, loss of focus, memory and aptitude issue is not in appellate status, and will not be addressed by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2013).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDING OF FACT

A left knee disorder did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease of the left knee was not exhibited within the first post service year.  
CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) has enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case or Supplemental Statement of the Case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of VA letters dated in April 2009 and March 2010 from the RO to the Veteran, which were issued prior to the RO decision in June 2010.  An additional letter was issued in June 2011. Those letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Court has held that that provisions of 38 C.F.R. § 3.103(c) (2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the February 2012 hearing, the Veterans Law Judge identified the issue, sought information as to treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c) (2) as interpreted in Bryant.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanations for the conclusion reached.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The records indicate that the Veteran entered active duty in June 1980.  The service treatment reports (STRs) reflect that the Veteran was seen in February 1984 for complaints pain in the left knee; the impression was ligament strain.  In August 1984, the Veteran was again seen for complaints of pain in the knees for the past 2 years; he stated that the pain has been recurring but has increased in the past 4 months.  The assessment was possible knee injury, overwork of knees.  Another treatment note, dated August 17, 1984, reflects an assessment of patellofemoral pain syndrome.  A treatment note in September 1985 reports that the Veteran injured his left knee during a basketball game; the assessment was contused knee.  The Veteran was seen in December 1985 with complaints of sore throat for the past 3 days and knee pain; he stated that he was practicing taekwondo when his knee started hurting.  The assessment was contusion, left knee; he was given a knee brace.  In May 1986, the Veteran was seen for left knee pain; he reported injuring his left knee during a basketball game while trying to slam.  The assessment was patella FASIT pain.  A disposition form noted that the Veteran elected not to have a separation examination.  The personnel records contain DA Form 1811, physical data and aptitude test scores upon release from Active Duty, dated in February 1987.  It was noted that the Veteran's physical condition on that date was such that he was considered physically qualified for separation.  

The Veteran's claim for service connection for a knee disorder was (VA Form 21-4138) received in April 2009.  The Veteran indicated that he was involved in an automobile accident while stationed in Germany, as a result of which he sustained significant injuries to his head, mouth, fingers and knees.  Submitted in support of the claim was a copy of a police log from Bad Hersfeld, Germany, dated in September 1, 1983.  This report indicated that local police reported a traffic accident on Wollweberstrasse near the US base.  

Also submitted in support of the Veteran's claim was the English translation of a treatment report from the District Hospital of Hersfeld, dated September 1, 1983.  This report noted that the Veteran was seen at the emergency room at the hospital at 4 AM on September 1, 1983 after being injured in an automobile accident near the US Army Bad base.  It was noted that the Veteran suffered a possible concussion and multiple lacerations of the face, mouth, and left hand.  His wounds were treated in the emergency room without any complications.  

Received in January 2011 were treatment reports from Dr. Michael Nielsen, dated from July 2005 through September 2005, reflecting treatment for several disabilities, including left knee pain.  When seen in August 2005, it was noted that the Veteran had been referred to orthopedics for his chronic left knee pain.  It was reported that he had a history of 50 percent torn anterior cruciate ligament ACL and lateral meniscus after a fall at basketball in 1993.  It was noted that he had arthroscopic knee surgery with shaving of torn ligament in 1993 and rehab.  It was also noted that his symptoms are better but he had intermittent problems, with flare-ups like sharp pain.  The Veteran also reported giving way of the knee and a feeling like popping with squatting, standing and walking.  The assessment was joint pain, left leg and history of partially torn ACL/lateral meniscus, left knee, with episodic pain.  An MRI of the left knee, performed in September 2005, revealed minimal effusion, calcification in the patellar tendon, and early joint space narrowing and arthrosis of the medial compartment.  Among these records is a letter from Dr. Nielson, indicating that the Veteran has had problems with his left knee and low back on and off for quite a while.  He noted that the Veteran had left knee surgery quite a while ago.  He denied definite injury; he noted that the knee is bothering him more and more.  Following an evaluation, Dr. Nielson stated that the Veteran does probably have a chronic anterior ligament insufficiency, and he may well have a recurrent tear of his medial meniscus.  

Also received in January 2011 were VA progress notes dated from May 2009 to April 2010.  These records show that the Veteran received ongoing treatment for a left knee disorder.  A VA progress note dated in March 2010 reflects an assessment of degenerative joint disease of the knee; a knee brace of prescribed.  

The Veteran was afforded a VA examination in February 2011.  At that time, he reported that he initially injured his knee in basic training in 1980; he noted that this occurred while they were doing combat rushes, which is a 3-second sprint followed by getting down in a prone position rapidly then repeating the process over and over again.  The Veteran stated that, after that drill, he got up and his pants were torn and his knees were bloodied.  It was noted that the Veteran had instances where he was hitting his knee during training.  The examiner noted that the Veteran was seen for left knee pain in service in 1984, at which time he was diagnosed with patellofemoral pain syndrome; he further noted that the Veteran was subsequently seen in 1985 after injury the knee doing martial arts and then in 1986 after a basketball injury.  The examiner observed that the Veteran was able to get out of service and was able to become a firefighter and pass that physical examination and training.  He reportedly reinjured his left knee in 1993 playing basketball; that injury was serious enough to where he was taken to the emergency room, where an MRI showed a 50 percent tear in his ACL and a meniscus tear.  The examiner noted that the knee was scoped and repairs the torn ACL.  The examiner further noted that private treatment reports show that the Veteran was seen by an orthopedist in 2005, where an x-ray was performed which showed mild degenerative changes of the knee.  The Veteran reported a constant pain in the knee joint along with some instability.  He also described several instances where the knee has given way on him.  

Following a physical examination of the knee, the diagnosis was left knee anterior cruciate ligament and meniscus tear, status post-surgical repair in 1993.  The examiner opined that the current left knee disability is not caused by or related to the instances of knee pain while in service.  The examiner noted that the Veteran had retropatellar pain syndrome in service; however, he noted that this is not an indication of an ACL or meniscus tear.  The examiner also noted that, when the Veteran had his orthopedic consultation in 2005, he cited the origin of his knee problems to the injury that he had as a firefighter in 1993.  Therefore, it was the examiner's opinion that it was the injury in 1993 that caused the ACL and meniscus tear.  He further stated that it is doubtful that the Veteran had an ACL and meniscus tear leaving service that he would have been able to pass the firefighter's exam and the rigors of the physical fitness that is required to be a firefighter.  Therefore, he believed that the Veteran tore his ACL and meniscus in 1993 after he left service.  

Received in July 2011 was a copy of an undated emergency room treatment report, indicating that the Veteran was admitted for treatment of cuts on his face.  It was noted that he had been involved in a car accident and was semi-conscious when brought to the hospital.  It was also noted that the Veteran had lacerations to the face and lower lip.  

Received in September 2011 were VA progress notes dated from April 2011 to August 2011.  These records do not reflect any complaints or treatment for the left knee disorder.  

At his personal hearing in February 2012, the Veteran testified that he initially injured his knee in basic training while doing combat training, which required rushing and dropping to their knees; he stated that he ended up with torn pants and bleeding knees.  The Veteran stated, however, a person does not complain during basic training; he noted that you just push forward and get the job done.  The Veteran also reported that, while in field artillery and working on towed howitzers and self-propelled howitzer, they had to crawl outside of the vehicle and he was always banging his knees.  The Veteran indicated that he also injured his knees doing taekwondo.  The Veteran maintained that a lot of injuries he sustained in the military were not reported or properly treated; he would shake it off or wince through it.  The Veteran indicated that he did not have any knee problems or injuries prior to service.  The Veteran indicated that his knees continued to bother him after service; he noted that, while he became a firefighter after service, he had to grin and bear the knee pain.  The Veteran reported being involved in a motor vehicle accident in 1982, during which he sustained facial injuries, broken teeth and a traumatic brain injury for which he is now service-connected; he noted that he also injured his left knee during that accident.  

Submitted at the hearing were duplicate copies of the treatment records from Dr. Michael Nielsen dated in September 2005.  Also submitted were VA progress notes dated from October 2010 to January 2012, reflecting ongoing treatment for several disabilities, including left knee pain.  An MRI of the left knee, performed in January 2012, revealed inferior patellar tendinopathy superimposed on old sinding Larson Johansson disease; and mild medial compartment osteoarthritis with extrusion and degenerative longitudinal tear of the posterior medial meniscal horn.  

Of record is a statement from Mercy Hospital in Miami, Florida, dated in February 2012, certifying that the Veteran was treated at the hospital on May 5, 1990, March 24, 1992, May 26, 1993, March 3, 1993, September 28, 1994, and October 11, 1991.  It was reported that those records were destroyed.  

In response to a request for records pertaining to the Veteran for the period from 1989 to 1996, an administrator from the Jackson Health System stated that they no longer have any information on the Veteran for the dates specified.  It was noted that the medical records had been purged because the hospital only hold records for 10 years.  

III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board finds that service connection is not warranted for a left knee disorder.  While the STRs reflect complaints of left knee pain on several occasions, no chronic  left knee disorder was exhibited in service.  The first clinical documentation of the onset of a left knee disorder is in August 2005, more than 18 years after service separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no evidence that any arthritis of the left knee was manifested during the one-year presumptive period after separation from active military service.  Further, there is no radiographic evidence of arthritis during service or within the year following his discharge.  

The Veteran has claimed continuity of left knee pain after injuring his knee during service.  The Veteran testified that he was involved in a motor vehicle accident in 1982, as a result of which he sustained several injuries including a left knee injury.  However, while the records show that the Veteran was involved in a motor vehicle accident in service in September 1983, the associated treatment records do not reflect any findings of a left knee injury.  In addition, as noted above, while the STRs show that the Veteran was seen for complaints of left knee pain, his symptoms resolved; and no chronic left knee disorder was exhibited in service.  The private treatment reports reflect that, when the Veteran sought treatment for his left knee in 2005, he attributed his pain to a fall while playing basketball in 1993, several years after his discharge from service.  The Veteran did not claim left knee problems at any point earlier.  The claim of continuity of left knee symptoms since service is not credible.  It is apparent from the Veteran's own clinical history that the injury in 1993 that required surgery represented a significant change in the status of the left knee and that any problems existing before did not merit mentioning to the examiner in 2005.  In fact, the current diagnosis of left knee anterior collateral ligament and meniscal tear is the same disability that required surgery following the post service injury.   Therefore, continuity of symptomatology has not been demonstrated, either by the clinical evidence or through the Veteran's statements.  

Moreover, the competent evidence of record has not attributed the Veteran's left knee disorder to his period of military service.  Rather, following a VA examination in February 2011, the VA examiner concluded that that the current left knee condition is not caused by or related to the instances of knee pain while in service.  The examiner noted that the Veteran had retropatellar pain syndrome in service, but this is not an indication of an ACL or meniscus tear.  The examiner also noted that, when the Veteran had his orthopedic consultation in 2005, he cited the origin of his knee problems to the injury that he had as a firefighter in 1993.  Therefore, the examiner opined that it was the injury in 1993 that caused the ACL and meniscus tear.  He further stated that it is doubtful that the Veteran had an ACL and meniscus tear leaving service that he would have been able to pass the firefighter's exam and the rigors of the physical fitness that is required to be a firefighter.  Therefore, he believed that the Veteran tore his ACL and meniscus in 1993 after he left service.  

As for the Veteran's testimony and statements relating his current left knee disorder to service, although the Veteran is competent to describe symptoms pertaining to his claimed disability, whereas here, the question involved is one of medical causation, competent medical evidence is required to substantiate the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to say he experienced left knee symptoms since service, only a qualified expert is competent to say that the symptoms are attributable to what happened in service.  While the evidence of record shows that the Veteran has a left knee disorder, including degenerative joint disease, the Board finds that the more convincing evidence shows that his disability is not attributable to military service.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not reflect an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a left knee disorder.  Put simply, the evidence does not establish that the Veteran had a chronic left knee disorder during active service or that a current left knee disorder is otherwise related to active service.  Service connection for a left knee disorder is denied.  


ORDER


Service connection for a left knee disorder is denied.  


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


